 Case 3:20-cv-00923-JPG Document 35 Filed 04/27/21 Page 1 of 1 Page ID #86




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DANIEL RUTLEDGE,

                Plaintiff,

         v.                                                    Case No. 20-cv-923-JPG

 TITLE LENDERS OF MISSOURI, INC. d/b/a
 Missouri Payday Loans, and EXPERIAN
 INFORMATION SOLUTIONS, INC.,

                Defendants.


                                         JUDGMENT

        This matter having come before the Court, and the Court having granted the plaintiff’s

motion for voluntary dismissal as to some claims, and the parties having stipulated to dismissal

as to others,

        IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with prejudice

and without costs.

                                             MARGARET M. ROBERTIE, Clerk of Court

Dated: April 27, 2021                        s/Tina Gray, Deputy Clerk




Approved:       s/ J. Phil Gilbert
                J. PHIL GILBERT
                DISTRICT JUDGE
